In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00112-CV
     ___________________________

    JULIETTE GALLANT, Appellant

                    V.

    MICHAEL J. GALLANT, Appellee



  On Appeal from the 324th District Court
          Tarrant County, Texas
      Trial Court No. 324-595993-16


  Before Bassel, Womack, and Wallach, JJ.
    Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      On February 26, 2021, the trial court signed an order distributing court-registry

funds between the parties. See Tex. Fam. Code Ann. § 3.306(b)(3). On March 30,

2021, Appellant Juliette Gallant filed a motion to extend the time to file a notice of

appeal, requesting that the deadline be extended until April 28, 2021. We granted the

motion. No notice of appeal was filed in the trial court by the deadline.

      On April 30, 2021, we received Appellant’s second motion to extend the time

to file a notice of appeal, requesting that the deadline be extended until July 28, 2021.

We granted Appellant’s motion in part, giving her until June 29, 2021, to file her

notice of appeal in the trial court. We noted in the order that failure to file a notice of

appeal in the trial court by the stated deadline “will result in the dismissal of this

appeal.” Appellant did not file a notice of appeal.

      Because Appellant has not filed a notice of appeal even after being granted

extensions totaling three months, we dismiss the appeal for want of jurisdiction. See

Citibank N.A. v. Pechua, Inc., No. 14-19-00182-CV, 2019 WL 1523121, at *1 (Tex.

App.—Houston [14th Dist.] Apr. 9, 2019, no pet.) (per curiam) (mem. op.).

                                                       Per Curiam

Delivered: July 29, 2021




                                            2